Title: To Alexander Hamilton from Edmund Randolph, 28 June 1794
From: Randolph, Edmund
To: Hamilton, Alexander


Philadelphia, June 28, 1794. “I have this moment received your note of this day, upon the subject of the twenty thousand dollars applied for in my letter of yesterday. This sum is on account of the yearly appropriation of forty thousand dollars for the peculiar purposes of the Department of State. Permit me to remind you of my letter with respect to the money for the Algerine objects, and to request you to excuse my solicitude on that head.”
